PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/385,335
Filing Date: 16 Apr 2019
Appellant(s): Qualtrics, LLC



__________________
Griffin Kennedy (Reg. No. 76,793)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/9/22.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


















(2) Response to Argument
35 USC 101 - Subject Matter Eligibility - Claims 1-20 are directed to an abstract idea in that it is directed to a business plan or process that utilizes a general purpose computer
Appellant argues that claims are directed to eligible subject matter in that the claims do not recite an abstract idea. Additionally, Appellant argues that the additional elements recited in the claims render the claims eligible. (See Appellant’s Appeal Brief pg. 5-10). The claims are directed towards generating a report that indicates how to further modify survey questions based upon gathered text data. However, the claims are not directed towards the actual computer system or underlying software components. Nor are the claims directed towards any physical process. Instead the claims are directed towards a system for generating a report that indicates how to further modify survey questions based upon gathered text data. Outputting data for further review and analysis is an abstract process. Improvements to this concept by providing for additional data gathering algorithms related the survey questions through use of generic computer technology only improves a business plan or process and is not directed to a specific technology or provides for a technological improvement. At best, this is an ‘attempt to limit the use’ of the abstract idea ‘to a particular technological environment,’ which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191.
In addition, Examiner submits that the claims are similar to several of the examples of abstract ideas provided by the Patent Office. For example the claims are analogous to comparing new and stored information and using rules to identify options (SmartGene, Inc. v. Advanced Biological Labs. SA, 555 Fed. Appx. 950 (Fed. Cir. 2014) see Section IV.B.4.); using categories to organize, store and transmit information (Cyberfone Sys. v. CNN Interactive Grp., 558 Fed. Appx. 988 (Fed. Cir. 2014) see Section IV.B.5.); and organizing information through mathematical correlations (Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014) see Section IV.C.1.)) Examiner maintains that the claims are analogous to the abstract concepts referenced above and are similarly directed to an abstract idea. The limitations of the claims do not meaningfully limit the claim beyond the claimed abstract idea. Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations beyond computerized implantations of the abstract concepts of maintaining a queue, and as such Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims. Examiner additionally disagrees with Appellant characterizations that the sending and receiving of information regarding the queue to a user is sufficient to constitute a practical application in that these limitations are routine computer functions and have are being utilized to implement the abstract concepts found in the claims. The use of sending and receiving data over a network in this manner is at best, an ‘attempt to limit the use’ of the abstract idea ‘to a particular technological environment,’ which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191. Accordingly, Examiner maintains that the claims recite an abstract idea under step 2A of the Alice analysis. Accordingly, the Board should sustain the rejection as presented in the Final Office Action of 1/18/2022.

35 USC 101 - Subject Matter Eligibility - Claims 1- 20 do not recite significantly more than the abstract idea
Appellant further argues that the functions or process steps include features that amount to an inventive concept sufficient to transform the claims abstract idea into patent-eligible under 35 USC 101. (See Appellant’s Appeal Brief pg. 10-11). In response, Examiner respectfully disagrees. As described above, improvements to the concept of text analysis through use of generic computer technology only improves a business plan or process and is not directed to a specific technology or provides for a technological improvement. As such, the claim does not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance and recently amended portions of the MPEP on subject eligibility.
The system, as claimed by the Appellant, is no more than a general linking of the use of the abstract idea to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions (i.e. sending and receiving of data) does not meet the “significantly more” threshold. The specialized functions that the Appellant is referring to are part of the abstract idea (i.e. the business plan or process). The actual computer functions that are recited in the claims and the computer components recited in the claims are generic. This is evidenced by Appellant’s discussion of the computer components used in the invention in Paragraph Numbers [0127]-[0149] of Appellant’s disclosure.
As described above the computer hardware recited in the method steps merely seeks to limit the abstract idea. At best, that narrowing is an ‘attempt to limit the use’ of the abstract idea ‘to a particular technological environment,’ which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191. Therefore, the limitations of the claims do not meaningfully limit the claim beyond the claimed abstract idea. Accordingly, Examiner maintains that the claims do not recite significantly more than the abstract idea under step 2B of the Alice analysis. Accordingly, the Board should sustain the rejection as presented in the Final Office Action of 1/18/2022.

35 USC 103 - The combination of Star and Tolman teaches the limitation “generating a survey response to at least one survey question using text composed by a user for a purpose other than responding to a survey by: accessing data from a plurality of data sources to identify a user-generated text block.” 
Appellant argues that the applied references are deficient in that they do not teach generating a survey response to at least one survey question using text composed by a user for a purpose other than responding to a survey by: accessing data from a plurality of data sources to identify a user-generated text block. (See Appeal Brief, 6/9/2022 pgs. 13-14). Examiner notes that Starr teaches a results dashboard for text responses to one or more survey questions. Tolman teaches the above limitation in regard to text analysis in the following citations:
Paragraph Number [0198] teaches the text document collector 1118 collects and sorts text documents from respondents. The text document collector 1118 may collect text documents in a variety of ways. To illustrate, the text document collector 1118 may extract responses to a single electronic document form (e.g., a survey question) in bulk. For example, the text document collector 1118 collects multiple text documents to an electronic document form in a single resource grab. In addition, or in the alternative, the text document collector 1118 collects responses to an electronic document form in real-time or periodically as respondents provide text documents responding to the electronic document form. Paragraph Number [0206] teaches the documents database 1112 includes electronic document forms, such as those created via the forms manager 1106. Further, the documents database 1112 may also include electronic document forms imported from third-party sources. Paragraph Number [0209] teaches accessing a plurality of electronic text documents comprising a plurality of terms. The act 1202 can include obtaining the plurality of electronic text documents from a database of electronic text documents, from client devices associated with recipient users, and/or from a third-party source. Paragraph Number [0061] teaches the content management system obtains text documents 202. For example, the content management system receives a collection of text documents that include unstructured text data. In general, the collection of text documents corresponds to a group of unorganized text documents. For example, the text documents may include text responses to one or more open-ended survey questions posed to a group of respondents. In another instance, the collection of text documents can include customer reviews received on a social media platform, a website, email, or a combination thereof. The collection of text documents may include any number of text documents that have been either automatically included in a collection (e.g., by a computer system), or manually included in a collection (e.g., a user-defined collection).
Appellant’s primary contention appears to be that the Tolman reference does not teach generating a survey response using text for a purpose other than responding to a survey. Examiner contends that this is false based upon the teachings from these citations as well as supporting sections of the reference. Specifically, Paragraph Number [0206] indicates the gathering of documents in a general capacity by relating these text documents to a plurality of terms which indicates a general indexing of information into specific topics. Additionally, the Tolman reference teaches that the unstructured information and organized information gathered and indexed can include unrelated survey answers (See Paragraph Number [0061]). Finally, the indexing of information by topic includes user defined criteria. As such Examiner contends that the above reference teaches the determination of information that answers a particular survey question by gathering information unrelated to that specific question and then indexing it by category. Accordingly, the Board should sustain the rejection as presented in the Final Office Action of 1/18/2022.
.
35 USC 103 - The combination of Star and Tolman teaches the limitation “identifying a survey question of an electronic survey for which the user-generated text block includes a response based on determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey; generating a survey response for the survey question based on content of the user-generated text block.” 
Appellant argues that the applied references are deficient in that they do not teach identifying a survey question of an electronic survey for which the user-generated text block includes a response based on determining that the text block characteristic of the user-generated text block relates to the survey question of the electronic survey. (See Appeal Brief, 6/9/2022 pgs. 14-15). Starr teaches a results dashboard for text responses to one or more survey questions. Starr teaches this concept in regard to queue management:
Paragraph Number [0027] teaches the content management system can organize any unassigned text responses to easily allow a user to identify and review those text responses that the content management system determines are not related to any of the pre-defined topics. A user can provide the content management system with additional topics that potentially relate to the electronic text documents, and in particular, the unassigned electronic text documents that do not correspond to a topic. Paragraph Number [0101] teaches a results dashboard for text responses to one or more survey questions.  In particular, the results dashboard can include a graph of topic assignments 502 (e.g., topic assignment results) corresponding to a plurality of topics 504.  The results dashboard also displays suggested topics 506 as well as a field to add topics 508.  In addition, the results dashboard displays the number of responses 510 to which the results correspond.  The results dashboard in FIG. 5 corresponds to free-form text responses for one or more survey questions about a customer's restaurant experience. (See generally Paragraph Numbers [0025]-[0028]).
Appellant’s primary contention appears to be that the Starr reference does not teach identifying a survey question. Examiner contends that this is false based upon the teachings from these citations as well as supporting sections of the reference. Specifically, Examiner notes that the Starr reference teaches the results dashboard in FIG. 5 corresponds to free-form text responses for one or more survey questions about a customer's restaurant experience. In addition, the results dashboard displays the number of responses 510 to which the results correspond. As such, Examiner notes that the cited reference specifically identifies survey responses related to a specific question. This means that a survey question is identified as well as the user generated text that accompanies the response to that survey question. Accordingly, the Board should sustain the rejection as presented in the Final Office Action of 1/18/2022.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MATTHEW H DIVELBISS/
Examiner, Art Unit 3624

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624


Conferees:
/PATRICIA H MUNSON/            Supervisory Patent Examiner, Art Unit 3624                                                                                                                                                                                            

Jerry O’Connor   /GJOC/            Supervisory Patent Examiner,            Group Art Unit 3624


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.